Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 6/8/2021. 
Claims 1-20 are pending. 
The Drawings filed 6/8/2021 are noted.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.: 11,069,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the patented claims: 
Pending Claims
Patented Claims
1. An apparatus, comprising: a processor, wherein the processor provides an electronic forum, wherein the electronic forum provides a video or audio broadcast of a sporting event to a plurality of users, wherein the electronic forum allows at least some of the plurality of users to communicate with one another before, during, or after, the sporting event via video conferencing or audio conferencing, post comments or messages in the electronic forum before, during, or after, the video or audio broadcast, place a bet or any number of bets on an outcome of, or on an event which occurs during, the sporting event, receive information regarding bets available, betting odds, changes in betting odds, or analytics information, before, during, or after, the video or audio broadcast, and report an instance of suspected game fixing, match fixing, or cheating, involving the sporting event; a transmitter, wherein the transmitter transmits the electronic forum to a user communication device associated with a user of the plurality of users; and a receiver, wherein the receiver receives information transmitted from the user communication device associated with the user of the plurality of users, wherein the processor processes an outcome of a bet on the sporting event and determines if the bet is a winning bet or a losing bet, wherein the apparatus automatically generates a report, wherein the report contains information regarding a bet placed, or bets placed, on the sporting event, information regarding outcomes of a bet placed, or bets placed, on the sporting event, information regarding an identity of individuals who placed a bet or bets on the sporting event or who watched the sporting event via the electronic forum, information regarding activity which took place in or via the electronic forum, or information regarding a comment or comments regarding an instance of suspected game fixing, match fixing, or cheating, and further wherein the apparatus transmits the report to a computer associated with a sport governing body, a governmental entity, a gaming facility, an analytics provider, a social network, a financial institution, or an escrow agent.


2. The apparatus of claim 1, wherein the apparatus processes information for placing a bet on the sporting event, wherein the bet is placed by the user of the plurality of users, and further wherein the apparatus generates a bet confirmation message containing information regarding the date and time of the bet, the amount of the bet, the date and time of the sporting event, and a link to the electronic forum, and further wherein the apparatus transmits the bet confirmation message to the user communication device or to a second user communication device associated with the user.

3. The apparatus of claim 1, wherein the user communication device provides the video or audio broadcast in 360 degree video, in virtual reality, or in augmented reality.
4. The apparatus of claim 1, wherein the apparatus receives information regarding an interaction by the user with the sporting event, and further wherein the apparatus determines an amount of compensation due the user for the user's interaction with the sporting event.

5. The apparatus of claim 1, wherein the apparatus receives information regarding a play choice or play choices of the user regarding a play or plays occurring during the sporting event, wherein the apparatus processes information for comparing the play choice or the play choices against actual plays which have occurred during the sporting event, and further wherein the apparatus computes a score indicative of how the play choice of the play choices compared with the actual plays.

6. The apparatus of claim 1, wherein the apparatus receives a control signal from the user communication device for selecting or for manipulating a camera or a microphone at a gaming venue at which the sporting event takes place, and further wherein the apparatus transmits video information from a selected camera or audio information from a selected microphone to the user communication device.
7. The apparatus of claim 1, wherein the apparatus receives a request by the user for an instant replay of a play or occurrence in or during the sporting event, and further wherein the apparatus transmits the instant replay to the user communication device.

8. The apparatus of claim 1, wherein the apparatus transmits, broadcasts, or streams, a television program, a radio program, a game, a game show, a television game show, a radio game show, a movie, a marketing program, an infomercial, or an advertisement or a commercial, to the user communication device.
9. The apparatus of claim 8, wherein the apparatus provides a communication link for allowing the user to communicate with, or interact with, an individual participating in the television program, the radio program, the game, the game show, the television game show, the radio game show, the movie, the marketing program, the infomercial, or the advertisement or the commercial.

10. The apparatus of claim 1, wherein the sporting event is an esports game.
11. The apparatus of claim 1, wherein the sporting event is an esports competition.
12. An apparatus, comprising: a processor, wherein the processor provides an electronic forum, wherein the electronic forum provides a video or audio broadcast of an esports event to a plurality of users, wherein the electronic forum allows at least some of the plurality of users to communicate with one another before, during, or after, the esports event via video conferencing or audio conferencing, post comments or messages in the electronic forum before, during, or after, the video or audio broadcast, place a bet or any number of bets on an outcome of, or on an event which occurs during, the esports event, receive information regarding bets available, betting odds, changes in betting odds, or analytics information, before, during, or after, the video or audio broadcast, and report an instance of suspected game fixing, match fixing, or cheating, involving the esports event; a transmitter, wherein the transmitter transmits the electronic forum to a user communication device associated with a user of the plurality of users; and a receiver, wherein the receiver receives information transmitted from the user communication device associated with the user of the plurality of users, wherein the processor processes an outcome of a bet on the esports event and determines if the bet is a winning bet or a losing bet, and further wherein the processor processes information for settling the bet or for withholding a settlement of the bet, wherein the apparatus automatically generates a report, wherein the report contains information regarding a bet placed, or bets placed, on the esports event, information regarding outcomes of a bet placed, or bets placed, on the esports event, information regarding an identity of individuals who placed a bet or bets on the esports event or who watched the esports event via the electronic forum, information regarding activity which took place in or via the electronic forum, or information regarding a comment or comments regarding an instance of suspected game fixing, match fixing, or cheating, and further wherein the sports betting apparatus transmits the report to a computer associated with a sport governing body, a governmental entity, a gaming facility, an analytics provider, a social network, a financial institution, or an escrow agent.

13. The apparatus of claim 12, wherein the apparatus processes information for placing a bet on the esports event, wherein the bet is placed by the user of the plurality of users, and further wherein the apparatus generates a bet confirmation message containing information regarding the date and time of the bet, the amount of the bet, the date and time of the esports event, and a link to the electronic forum, and further wherein the apparatus transmits the bet confirmation message to the user communication device or to a second user communication device associated with the user.
14. The apparatus of claim 12, wherein the user communication device provides the video or audio broadcast in 360 degree video, in virtual reality, or in augmented reality.


15. The apparatus of claim 12, wherein the processor processes information for facilitating a providing, a distribution, a making available, or a licensing, of an esports game or a plurality of esports games.
16. The apparatus of claim 12, wherein the processor processes information for forming an esports league.

17. The apparatus of claim 12, wherein the processor processes information for recruiting or for scouting a player or players for an esports team.

18. The apparatus of claim 12, wherein the apparatus generates a tryout notification message, and further wherein the apparatus transmits the tryout notification message to a plurality of user communication devices associated with one or more esports players.
19. The apparatus of claim 12, wherein the apparatus provides a second electronic forum, wherein the second electronic forum facilitates a tryout by an esports player or a plurality of esports players.
20. The apparatus of claim 12, further comprising: a video recording device, wherein the video recording device records video of tryout of an esports player.
***
1 and 17. A sports betting apparatus, comprising: a processor, wherein the processor is specially programmed to provide an electronic forum, wherein the electronic forum is configured to provide a video or audio broadcast of a sporting event to a plurality of users, wherein the electronic forum is configured to allow at least some of the plurality of users to communicate with one another before, during, or after, the sporting event via video conferencing or audio conferencing, post comments or messages in the electronic forum before, during, or after, the video or audio broadcast, place a bet or any number of bets on an outcome of, or on an event which occurs during, the sporting event, receive information regarding bets available, betting odds, changes in betting odds, or analytics information, before, during, or after, the video or audio broadcast, and report an instance of suspected game fixing, match fixing, or cheating, involving the sporting event; a transmitter, wherein the transmitter transmits the electronic forum to a user communication device associated with a user of the plurality of users; and a receiver, wherein the receiver receives information transmitted from the user communication device associated with the user of the plurality of users, wherein the processor processes an outcome of a bet on the sporting event and determines if the bet is a winning bet or a losing bet, and further wherein the processor processes information for settling the bet or for withholding a settlement of the bet, wherein the sports betting apparatus automatically generates a report, wherein the report contains information regarding a bet placed, or bets placed, on the sporting event, information regarding outcomes of a bet placed, or bets placed, on the sporting event, information regarding an identity of individuals who placed a bet or bets on the sporting event or who watched the sporting event via the electronic forum, information regarding activity which took place in or via the electronic forum, or information regarding a comment or comments regarding an instance of suspected game fixing, match fixing, or cheating, and further wherein the sports betting apparatus transmits the report to a computer associated with a sport governing body, a governmental entity, a gaming facility, an analytics provider, a social network, a financial institution, or an escrow agent.
2. The sports betting apparatus of claim 1, wherein the sports betting apparatus processes information for placing a bet on the sporting event, wherein the bet is placed by the user of the plurality of users, and further wherein the sports betting apparatus generates a bet confirmation message containing information regarding the date and time of the bet, the amount of the bet, the date and time of the sporting event, and a link to the electronic forum, and further wherein the sports betting apparatus transmits the bet confirmation message to the user communication device or to a second user communication device associated with the user.
3. The sports betting apparatus of claim 1, wherein the user communication device is specially programmed or specially configured to allow the user to view the video or audio broadcast in 360 degree video, in virtual reality, or in augmented reality.
4. The sports betting apparatus of claim 1, wherein the sports betting apparatus receives information regarding an interaction by the user with the sporting event, and further wherein the sports betting apparatus determines an amount of compensation due the user for the user's interaction with the sporting event.
5. The sports betting apparatus of claim 1, wherein the sports betting apparatus receives information regarding a play choice or play choices of the user regarding a play or plays occurring during the sporting event, wherein the sports betting apparatus processes information for comparing the play choice or the play choices against actual plays which have occurred during the sporting event, and further wherein the sports betting apparatus computes a score indicative of how the play choice of the play choices compared with the actual plays.

6. The sports betting apparatus of claim 1, wherein the sports betting apparatus receives a control signal from the user communication device for selecting or for manipulating a camera or a microphone at a gaming venue at which the sporting event takes place, and further wherein the sports betting apparatus transmits video information from a selected camera or audio information from a selected microphone to the user communication device.
7. The sports betting apparatus of claim 1, wherein the sports betting apparatus receives a request by the user for an instant replay of a play or occurrence in or during the sporting event, and further wherein the sports betting apparatus transmits the instant replay to the user communication device.
8. The sports betting apparatus of claim 1, wherein the sports betting apparatus transmits, broadcasts, or streams, a television program, a radio program, a game, a game show, a television game show, a radio game show, a movie, a marketing program, an infomercial, or an advertisement or a commercial, to the user communication device.
9. The sports betting apparatus of claim 8, wherein the sports betting apparatus provides a communication link for allowing the user to communicate with, or interact with, an individual participating in the television program, the radio program, the game, the game show, the television game show, the radio game show, the movie, the marketing program, the infomercial, or the advertisement or the commercial.
10. The sports betting apparatus of claim 1, wherein the sporting event is an esports game or an esports competition.

11. A sports betting apparatus, comprising: a processor, wherein the processor is specially programmed to provide an electronic forum, wherein the electronic forum is configured to provide a video or audio broadcast of an esports event to a plurality of users, wherein the electronic forum is configured to allow at least some of the plurality of users to communicate with one another before, during, or after, the esports event via video conferencing or audio conferencing, post comments or messages in the electronic forum before, during, or after, the video or audio broadcast, place a bet or any number of bets on an outcome of, or on an event which occurs during, the esports event, receive information regarding bets available, betting odds, changes in betting odds, or analytics information, before, during, or after, the video or audio broadcast, and report an instance of suspected game fixing, match fixing, or cheating, involving the esports event; a transmitter, wherein the transmitter transmits the electronic forum to a user communication device associated with a user of the plurality of users; and a receiver, wherein the receiver receives information transmitted from the user communication device associated with the user of the plurality of users, wherein the processor processes an outcome of a bet on the esports event and determines if the bet is a winning bet or a losing bet, and further wherein the processor processes information for settling the bet or for withholding a settlement of the bet, wherein the sports betting apparatus automatically generates a report, wherein the report contains information regarding a bet placed, or bets placed, on the esports event, information regarding outcomes of a bet placed, or bets placed, on the esports event, information regarding an identity of individuals who placed a bet or bets on the esports event or who watched the esports event via the electronic forum, information regarding activity which took place in or via the electronic forum, or information regarding a comment or comments regarding an instance of suspected game fixing, match fixing, or cheating, and further wherein the sports betting apparatus transmits the report to a computer associated with a sport governing body, a governmental entity, a gaming facility, an analytics provider, a social network, a financial institution, or an escrow agent.
12. The sports betting apparatus of claim 11, wherein the sports betting apparatus processes information for placing a bet on the esports event, wherein the bet is placed by the user of the plurality of users, and further wherein the sports betting apparatus generates a bet confirmation message containing information regarding the date and time of the bet, the amount of the bet, the date and time of the esports event, and a link to the electronic forum, and further wherein the sports betting apparatus transmits the bet confirmation message to the user communication device or to a second user communication device associated with the user.
13. The sports betting apparatus of claim 11, wherein the user communication device is specially programmed or specially configured to allow the user to view the video or audio broadcast in 360 degree video, in virtual reality, or in augmented reality.
14. The sports betting apparatus of claim 11, wherein the processor is specially programmed to process information for facilitating a providing, a distribution, a making available, or a licensing, of an esports game to an individual or an entity.
15. The sports betting apparatus of claim 11, wherein the processor is specially programmed to process information for allowing an individual or an entity to form an esports league.
16. The sports betting apparatus of claim 11, wherein the processor is specially programmed to process information for allowing an individual or an entity to recruit or to scout a player for an esports team.
18. The sports betting apparatus of claim 17, wherein the sports betting apparatus provides a second electronic forum, wherein the second electronic forum is configured to facilitate a tryout by one or more of the one or more esports players.
19. The sports betting apparatus of claim 18, further comprising: a video recording device, wherein the video recording device records video of a player of the one or more esports players during the tryout.
20. The sports betting apparatus of claim 1, wherein the sports betting apparatus processes information for forming a league, or wherein the sports betting apparatus processes information for recruiting or for scouting a player for a team.
***


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715